Case 2:20-cv-09415-RSWL-MRW Document 47 Filed 09/16/21 Page 1 of 2 Page ID #:267
                                                                       JS-6


  1
  2
  3
  4
  5
  6
  7
  8
                               UNITED STATES DISTRICT COURT
  9
                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12   SY HEARN,                               Case No. 2:20-cv-09415-RSWL(MRWx)
 13               Plaintiff,                  Hon. Ronald S.W. Lew
 14   v.
                                              ORDER OF DISMISSAL WITH
 15   WELLS FARGO & COMPANY,                  PREJUDICE OF TRANS UNION
      EQUIFAX INC., EXPERIAN                  LLC
 16   INFORMATION SOLUTIONS, INC.,
 17   TRANS UNION LLC, AND DOES 1-
      10 INCLUSIVE,
 18
                          Defendants.
 19
 20         Plaintiff Sy Hearn and Defendant Trans Union LLC have announced to the
 21   Court that all matters in controversy against Trans Union LLC have been resolved. A
 22   Stipulation of Dismissal with Prejudice of Trans Union LLC has been signed and filed
 23   with the Court. Having considered the Stipulation of Dismissal with Prejudice of
 24   Trans Union LLC, the Court makes and delivers the following ruling:
 25   ///

 26   ///
 27   ///
 28                                            1
      ///
Case 2:20-cv-09415-RSWL-MRW Document 47 Filed 09/16/21 Page 2 of 2 Page ID #:268



  1               IT IS ORDERED that the claims and causes of action that were or could have
  2   been asserted herein by Plaintiff Sy Hearn against Defendant Trans Union LLC are in
  3   all respects dismissed with prejudice to the refiling of same, with court costs and
  4   attorneys’ fees to be paid by the party incurring same.
  5   DATED: September 16, 2021
  6

  7                                             /s/ RONALD S.W. LEW
  8                                             HONORABLE RONALD S.W. LEW
                                                UNITED STATES DISTRICT JUDGE
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                                               2
      3901510.1
